DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to Applicant’s preliminary amendment of 12/23/2020 in which claims 1-3, 6-18, 21 and 23-25 are pending and claims 4, 5, 19, 20 and 22 are canceled.
Claim Rejections - 35 USC § 112

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "semiconductor material of the substrate" in line 2 and “semiconductor material of the source region and drain region” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicants have not established that the substrate comprises semiconductor material nor has it been established that the source region and drain region comprises semiconductor material. For the purpose of examination, "semiconductor material of the substrate" will be interpreted as "a semiconductor material of the substrate" and " semiconductor material of the source region and drain region" will be interpreted as "a semiconductor material of the source region and drain region".
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ieong et al. (US 2007/0108536 ).
Regarding claim 24, Ieong teaches a method for making integrated circuit device(Figs, 1-8), the method comprising: 
forming first and second fins(16, ¶0056) above a substrate(10) and adjacent to one another, each of the first and second fins(16, ¶0056) comprising semiconductor material(¶0037) and having a length(inherent), a width(inherent), and a height(inherent), 
wherein the morphology of the first fin includes an undulating wave pattern having peaks and troughs that are out of phase with peaks and troughs of an undulating wave pattern of the second fin, such that inter-fin contact between the first fin and the 
wherein the morphology of the first fin(right 16, ¶0056) includes a first pattern(dumbbell/dog bone ¶0056) of ridges(¶0056, wider portions of right fin 16) or nodules of a sidewall of the first fin(right 16, ¶0056), and the morphology of the second fin(middle 16, ¶0056) includes a second pattern(dumbbell/dog bone ¶0056)  of ridges(¶0056, wider portions of left fin 16) or nodules of a sidewall of the second fin(middle 16, ¶0056), the first and second patterns(dumbbell/dog bone ¶0056) being part of the first and second fins(16, ¶0056) respectively and comprising the semiconductor material(¶0056), the first pattern(dumbbell/dog bone ¶0056) being in phase with the second pattern(dumbbell/dog bone ¶0056), such that each of the ridges(¶0056, wider portions of right fin 16) or nodules of the first pattern aligns with a corresponding one of the ridges(¶0056, wider portions of middle fin 16) or nodules of the second pattern(¶0056, wider portions of right fin 16), and during a fin collapse condition prior to formation of source and drain regions, inter-fin contact between the first and second fins(16, ¶0056) is limited to the ridges(¶0056, wider portions of right fin 16) or nodules for at least one of the first and second fins(¶0056, wherein the ridges of fin 16 protrude past the body of fin 16 and would limit inter-fin contact to the protruding ridges).

With respect to “each of the first and second fins(16, ¶0056) has a morphology configured to reduce inter-fin contact during fin collapse(16, ¶0056)”, Ieong discloses .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ieong et al. (US 2007/0108536 ) in view of Liaw et al. (US 2014/0131813 A1) of record.
Regarding claim 25, Ieong teaches a method of claim 24, but is silent in regards to the fin morphology is provided by extreme ultraviolet lithography (EUV) patterning.

Liaw teaches a method of making an integrated circuit device(Fig. 2) wherein the fin(203) morphology is provided by extreme ultraviolet lithography (EUV) patterning(¶0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ieong, so that the fin morphology is provided by extreme ultraviolet lithography (EUV) patterning, as taught by Liaw, in order to directly print fin patterns on hardmasks for etching into bulk silicon(¶0035).
Allowable Subject Matter
Claims 1-3, 6-8, 10-18, 21 and 23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the morphology including an undulating wave pattern having peaks and troughs that are 
Claims 2-3, 6-8 and 10 depend on claim 1 and are allowed.

Regarding independent claim 11, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein during a fin collapse condition prior to formation of source and drain regions, inter-fin contact between the first and second fins is 35% or less of the fin length”.
Claims 12-18, 21 and 23 depend on claim 11 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 9 would be allowable if rewritten to overcome the rejection  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.  Regarding the claim 9 rejection under 35 USC 112(b), Applicants argue Claim 9 recites "wherein the semiconductor material of the fin is distinct from semiconductor material of the substrate." The Examiner suggests that the Applicant add an 'a' before "semiconductor material...". The Applicant respectfully disagrees and believes that it is proper to introduce the "semiconductor material of the substrate" in claim 9 without using the article 'a' because the Applicant intends claim 9 to refer to the semiconductor material of the substrate, not a component of the semiconductor material of the substrate.

The examiner respectfully disagrees. Applicant’s own argument refers to “the semiconductor material of the substrate” however, claim 9 and claim 1 from which claim 9 depends, provide no antecedent basis for the semiconductor material of the substrate.  Inserting an “a” before “semiconductor material of the substrate” establishes that the substrate does indeed comprise semiconductor material. 

Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

You et al. (US 2016/0211379 A1) Discloses an integrated circuit device.
You et al. (US 2017/0047326 A1) Discloses an integrated circuit device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892